Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 01/14/2021; this application is a CON of 15/582,251 04/28/2017 PAT 10949872.
Claims 1-4, and 11-19, are amended BY EXAMINER’S AMENDMENT.

Information Disclosure Statement
The information disclosure statement(s) submitted: 01/14/2021, 4/15/2021, 08/17/2021, has/have been considered and made of record in the application file.

USC § 101 Analysis
While the claims may be broadly associated with within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, related to organizing marketing and advertising activities directed to incentives/rewards associated with said activities, the Examiner finds the totality of the claims, amount to more than this abstract idea, providing a specific technical solution to a problem(s) of providing relevant advertisement content based on an absence of user inputs during a presentation within a media collection, determining a modified presentation order for a second content element and for at least one second advertising element, the second advertisement rendered after a minimum display time after at least one first advertising element rendered during a first time, and displayed for the media collection, the collection being the grouping of content items (see Applicant specification,  and consistent with a display time ratio (see Applicant specification, at least ¶¶38-40, specifically: 

receiving, by the server system, first display time data indicating a first amount of time that the first content elements are displayed;
receiving, by the server system, second display time data indicating a second amount of time that at least one first advertising element is displayed, the at least one first advertising element being displayed after the first content elements; 
determining, by the server system, an absence of user inputs to skip content during display of the first content elements and the at least one first advertising element; 
determining, by the server system, an advertising display time to a content element display time ratio based on the first amount of time, the second amount of time, and the absence of the user inputs to skip content during display of the first content elements and the at least one first advertising element; 
analyzing, by the server system, the first display time data, and the second display time data, and the advertising display time to content display time ratio with respect to a target ratio to a determine a modified presentation order for second content elements and for at least one second advertising element; and
causing, by the server system, the second content elements and the at least one second advertising element to be displayed for the media collection, wherein the at least one second advertising element is displayed at least a minimum display time after the at least one first advertising element”. 
Thus the claims are patent eligible.




35 USC § 103 
Closest prior art of record, Terpe (US 2014/0215542), in view of Finster (US 2014/0129343), and further in view of Davis (US 9,282,353), are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Trevor E. Lind on 14 December 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim(s) 1-4, and 11-19 has/have been AMENDED and 
by Examiner’s Amendment as Follows ---

AMENDMENT TO CLAIMS
1. (Currently Amended) A method comprising:
receiving, by a server system, a plurality of content messages from a plurality of content sources, the plurality of content messages corresponding to a media collection and each content message comprising an associated content element;
causing, by the server system, first content elements of a first number of the plurality of content messages to be displayed for the media collection;
receiving, by the server system, first display time data indicating a first amount of time that the first content elements are displayed;
receiving, by the server system, second display time data indicating a second amount of time that at least one first advertising element is displayed, the at least one first advertising element being displayed after the first content elements; 
determining, by the server system, an absence of user inputs to skip content during display of the first content elements and the at least one first advertising element; 
determining, by the server system, an advertising display time to a content element display time ratio based on the first amount of time, the second amount of time, and the absence of the user inputs to skip content during display of the first content elements and the at least one first advertising element; 
analyzing, by the server system, the first display time data, , and the advertising display time to content display time ratio with respect to a target ratio to a determine a modified presentation order for second content elements and for at least one second advertising element; and
causing, by the server system, the second content elements and the at least one second advertising element to be displayed for the media collection, wherein the at least one second advertising element is displayed at least a minimum display time after the at least one first advertising element.

2. (Currently Amended) The method of claim 1, wherein the at least one first advertising element includes a plurality of first advertising elements; and
the method comprises:
receiving user input to skip an initial first advertising element of the plurality of first advertising elements;
determining that a minimum advertising display time has not been satisfied; and
causing a subsequent first advertising element of the plurality of first advertising elements to be displayed after the initial first advertising element





3. (Currently Amended) The method of claim 2, 
receiving additional user input to skip the subsequent first advertising element
determining that the minimum advertising display time has not been satisfied;
determining that a maximum continuous number of advertising elements has been reached; and
causing a second content element of the second content elements to be displayed



4. (Currently Amended) The method of claim 1, comprising:
determining that the ratio of advertising display time to content display time for the first content elements and the at least one first advertising element is less than a target ratio; and
determining that the modified presentation order includes a reduced number of the second content elements


5. (Original) The method of claim 1, wherein the first content display elements are displayed for at least a minimum content display time. 

6. (Original) The method of claim 1, wherein the first content display elements include at least a minimum number of content display elements that are displayed sequentially.

7. (Original) The method of claim 1, wherein the first number of content messages are a first subset of the plurality of content messages and the second number of content messages are a second subset of the plurality of content messages and the second content elements are to be displayed for the media collection.

8. (Original) The method of claim 1, wherein the second content elements are to be displayed with respect to a subsequent media collection. 

9. (Original) The method of claim 1, further comprising tracking display times of one or more media collections that include one or more content elements and one or more advertising elements with respect to an account of a user of a messaging system, the one or more content elements corresponding to one or more content messages.

10. (Original) The method of claim 9, wherein the display times are tracked across a plurality of computing devices associated with the account of the user and a target ratio of advertising display time to content display time is based on the display times tracked across the plurality of computing devices.

11. (Currently Amended) A system comprising:
one or more processors; and
memory storing computer-readable instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
receiving a plurality of content messages from a plurality of content sources, the plurality of content messages corresponding to a media collection and each content message comprising an associated content element;
causing first content elements of a first number of the plurality of content messages to be displayed for the media collection;
receiving first display time data indicating a first amount of time that the first content elements are displayed;
receiving second display time data indicating a second amount of time that at least one first advertising element is displayed, the at least one first advertising element being displayed after the first content elements; 
analyzing the first display time data and the second display time data to [[a]] determine that a ratio of advertising display time to content display time for the first content elements and the at least one first advertising element is less than a target ratio;
determining a modified presentation order for second content elements and for at least one second advertising element; 
determining that a minimum advertising display time has not been satisfied;
determining that a maximum continuous number of advertising elements has been reached; and
causing the second content elements and the at least one second advertising element to be displayed for the media collection.

12. (Currently Amended) The system of claim 11, wherein: 
the at least one first advertising element includes a plurality of first advertising elements; and
the memory stores computer-readable instructions that, when executed by the one or more processors, cause the system to perform additional operations comprising:
receiving user input to skip an initial first advertising element of the plurality of first advertising elements;

displaying a subsequent first advertising element of the plurality of first advertising elements after the initial first advertising element.

13. (Currently Amended) The system of claim 12, wherein the memory stores computer-readable instructions that, when executed by the one or more processors, cause the system to perform additional operations comprising:
receiving additional user input to skip the subsequent first advertising element




14. (Currently Amended) The system of claim [[13]] 11, wherein the memory stores computer-readable instructions that, when executed by the one or more processors, cause the system to perform additional operations comprising:

determining that the modified presentation order includes a reduced number of the second content elements. 

15. (Currently Amended) The system of claim [[13]] 11, wherein the memory stores computer-readable instructions that, when executed by the one or more processors, cause the system to perform additional operations comprising:

determining that the modified presentation order includes adding an advertising element to the at least one second advertising element.

16. (Currently Amended) The system of claim [[13]] 11, wherein the memory stores computer-readable instructions that, when executed by the one or more processors, cause the system to perform additional operations comprising:
receiving interactivity data associated with display of the media collection and the at least one first advertising element, the interactivity data indicates a number of interactions by one or more users of a client application with one or more interaction elements of the at least one first advertising element. 

17. (Currently Amended) The system of claim 16, wherein the 
to content display time is based on the interactivity data.

18. (Currently Amended) One or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to:
receive a plurality of content messages from a plurality of content sources, the plurality of content messages corresponding to a media collection and each content message comprising an associated content element;
cause first content elements of a first number of the plurality of content messages to be displayed for the media collection;
receive first display time data indicating a first amount of time that the first content elements are displayed;
receive second display time data indicating a second amount of time that at least one first advertising element is displayed, the at least one first advertising element being displayed after the first content elements; 
determine an absence of user inputs to skip content during display of the first content elements and the at least one first advertising element; 
determine an advertising display time to a content element display time ratio based on the first amount of time, the second amount of time, and the absence of the user inputs to skip content during display of the first content elements and the at least one first advertising element; 
analyze the first display time data, , and the advertising display time to content display time ratio with respect to a target ratio to a determine a modified presentation order for second content elements and for at least one second advertising element; and
cause the second content elements and the at least one second advertising element to be displayed for the media collection, wherein the at least one second advertising element is displayed at least a minimum display time after the at least one first advertising element.

19. (Currently Amended) The one or more non-transitory computer-readable media of claim 18, further comprising additional instructions that, when executed by one or more processors, cause the one or more processors to:
determine that the ratio of advertising display time to content display time for the first content elements and the at least one first advertising element is less than a target ratio; and
determine that the modified presentation order includes adding an advertising element to the at least one second advertising element



 
20. (Original) The one or more non-transitory computer-readable media of claim 18, further comprising additional instructions that, when executed by one or more processors, cause the one or more processors to:
receive interactivity data associated with display of the media collection and the at least one first advertising element, the interactivity data indicates a number of interactions by one or more users of a client application with one or more interaction elements of the at least one first advertising element; and
determine the target ratio of content display time to advertising display time based on the interactivity data.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
While prior art reference(s), including closest prior art of record, Terpe (US 2014/0215542), in view of Finster (US 2014/0129343), and further in view of Davis (US 9,282,353) disclose the use of timing with regard to presentations, they do not teach: 
“causing, by the server system, first content elements of a first number of the plurality of content messages to be displayed for the media collection;
receiving, by the server system, first display time data indicating a first amount of time that the first content elements are displayed;
receiving, by the server system, second display time data indicating a second amount of time that at least one first advertising element is displayed, the at least one first advertising element being displayed after the first content elements; 
determining, by the server system, an absence of user inputs to skip content during display of the first content elements and the at least one first advertising element; 
determining, by the server system, an advertising display time to a content element display time ratio based on the first amount of time, the second amount of time, and the absence of the user inputs to skip content during display of the first content elements and the at least one first advertising element; 
analyzing, by the server system, the first display time data, and the second display time data, and the advertising display time to content display time ratio with respect to a target ratio to a determine a modified presentation order for second content elements and for at least one second advertising element; and
causing, by the server system, the second content elements and the at least one second advertising element to be displayed for the media collection, wherein the at least one second advertising element is displayed at least a minimum display time after the at least one first advertising element”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore independent claim(s) 1, 11, 18, and dependent claim(s) 2-10, 12-17, and 19-20 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        /DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682